COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judges Elder and Alston
Argued at Richmond, Virginia


ROBERT JAMES WARD
                                                              MEMORANDUM OPINION * BY
v.      Record No. 0071-10-2                              CHIEF JUDGE WALTER S. FELTON, JR.
                                                                    MARCH 8, 2011
COMMONWEALTH OF VIRGINIA


                   FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                                  David H. Beck, Judge

                  Ronald Hur, Assistant Public Defender (Office of the Public
                  Defender, on brief), for appellant.

                  Josephine F. Whalen, Assistant Attorney General II (Kenneth T.
                  Cuccinelli, II, Attorney General, on brief), for appellee.


        Following a bench trial, Robert James Ward (“appellant”) was convicted of carnal

knowledge of a brute animal in violation of Code § 18.2-361. Appellant contends the trial court

erred in finding that there was sufficient evidence to corroborate his extrajudicial confession that he

digitally penetrated a dog’s vagina and caused the dog to lick his penis and anus and that those acts

constituted carnal knowledge of a brute animal in violation of Code § 18.2-361. For the following

reasons, we affirm the judgment of the trial court.

                                          I. BACKGROUND

        “Where an appellant challenges the sufficiency of the evidence, we review the evidence

in the light most favorable to the party prevailing below, and we will affirm the judgment of the

trial court unless plainly wrong or without evidence to support it.” Aldridge v. Commonwealth,

44 Va. App. 618, 648, 606 S.E.2d 539, 554 (2004). “‘In determining whether the trial court

        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
made an error of law, we review the trial court’s statutory interpretations and legal conclusions

de novo.’” Ngomondjami v. Commonwealth, 54 Va. App. 310, 319, 678 S.E.2d 281, 286 (2009)

(quoting Auer v. Commonwealth, 46 Va. App. 637, 643, 621 S.E.2d 140, 143 (2005)).

       Appellant lived with his adult daughter. Sometime prior to October 1, 2008, appellant’s

daughter adopted a six-month-old female German Shepherd mixed-breed dog and brought it

home to live with her. 1 Appellant’s daughter was typically absent from the home approximately

fourteen hours a day during the workweek. Appellant was home alone with the dog during that

time period.

       Appellant’s daughter testified that when she first adopted the dog it was very active,

greeted her at the door, and had an excellent appetite. However, in November 2008, she noticed

that the dog started constantly having trouble with its “anal glands.” As a result, she had to

repeatedly take it to a veterinarian. By December 2008, appellant’s daughter noticed a significant

change in the dog’s behavior and feeding habits. She testified that the dog would “get in moods”

and became “distant.” It stopped greeting her at the door when she returned home. She further

testified that it stopped eating and drinking when she was not at home and that it would only eat

when she was present, and then only after she changed the food and water in the dog’s bowls.

       On May 18, 2009, appellant told his daughter that he had “done something” and needed to

talk to her. He told her that he had been “inappropriately touching” the dog. When he told her that

he would “insert,” she interrupted him and called the sheriff’s department. A deputy sheriff arrived

shortly thereafter. Appellant told the deputy that “[h]e would stick his finger in the dog’s vagina,

and also had the dog lick his penis and ‘asshole’ for the past five months, about three times a week.”



       1
         Appellant’s daughter testified that she adopted the dog from a “regular adoption
family.” That family told her that the dog had been previously abused by an adult male and that
they had recently rescued it from a “kill shelter.” She testified that she understood a “kill shelter”
to be an animal shelter where badly abused or unwanted animals are sent to be euthanized.
                                                 -2-
Appellant was thereafter arrested and charged with carnal knowledge of a brute animal in

violation of Code § 18.2-361.

       At trial, the deputy told the trial court what appellant told him he had done to the dog.

Appellant’s daughter testified that appellant told her he had “inappropriately touch[ed]” the dog.

She also testified as to her observations of the dog’s behavior before and after appellant was

removed from the home. She testified that following appellant’s removal from the residence, the

dog’s behavior returned to how it was when she first adopted it, that it no longer had trouble

eating or drinking, and that it became more relaxed.

       Appellant argued that no evidence presented at trial corroborated his extrajudicial

confession that he digitally penetrated the dog’s vagina and that the dog licked his penis and

anus, i.e., that the corpus delicti had not been proved. 2 He further argued that “carnal

knowledge” under Code § 18.2-361 required proof of sexual penetration and that, even if his

confession to the deputy was believed, his conduct with the dog did not come within the conduct

the General Assembly intended to punish in that statute.

       After considering the evidence and argument of counsel, the trial court found that

appellant’s daughter’s testimony, describing the dog’s changes in behavior, its eating pattern, and

the medical issues with its “anal glands,” sufficiently corroborated appellant’s extrajudicial

statements, and thus, established the required corpus delicti. It also found that “carnal

knowledge” as used in Code § 18.2-361 included “any sexual bodily connection,” citing Shull v.

Commonwealth, 16 Va. App. 667, 431 S.E.2d 924 (1993), and its progeny. It found from the

evidence presented at trial that appellant digitally penetrated the dog’s vagina, that he caused the

dog to lick his penis and anus, and that his conduct established “sexual bodily connection.” It


       2
        “Corpus delicti means, literally, ‘the body of a crime,’ or ‘the fact of a transgression.’”
Aldridge, 44 Va. App. at 648, 606 S.E.2d at 554 (quoting Black’s Law Dictionary 346 (7th ed.
1999)).
                                               -3-
held that appellant’s actions constituted “carnally knows in any manner any brute animal” within

the meaning of Code § 18.2-361 and convicted appellant of that offense. This appeal followed.

                                             II. ANALYSIS

                                           A. Corpus Delicti

          Appellant contends the trial court erred in finding the evidence established his guilt beyond

a reasonable doubt. He argues that the evidence presented at trial did not establish the corpus

delicti and that, absent sufficient evidence corroborating his extrajudicial confession, the trial court

erred in convicting him.

                 In any criminal prosecution, the Commonwealth must prove the
                 corpus delicti, “that is, the fact that the crime charged has been
                 actually perpetrated.” Cherrix v. Commonwealth, 257 Va. 292,
                 305, 513 S.E.2d 642, 651 (1999). However, when an accused has
                 fully confessed to commission of the crime, “only slight
                 corroboration of the confession is required to establish corpus
                 delicti beyond a reasonable doubt.” Id. (emphasis added); accord
                 Clozza v. Commonwealth, 228 Va. 124, 133, 321 S.E.2d 273, 279
                 (1984); Campbell v. Commonwealth, 194 Va. 825, 833, 75 S.E.2d
468, 473 (1953). While an accused cannot be convicted based
                 solely on his or her confession, “[i]t is not necessary, however, that
                 there be independent corroboration of all the contents of the
                 confession, or even of all the elements of the crime. The
                 requirement of corroboration is limited to the facts constituting the
                 corpus delicti.” Watkins v. Commonwealth, 238 Va. 341, 348,
                 385 S.E.2d 50, 54 (1989). In addition, “corroborative facts
                 supporting the corpus delicti may be furnished by circumstantial
                 evidence as readily as by direct evidence.” Id. at 349, 385 S.E.2d
                 at 54 (citing Epperly v. Commonwealth, 224 Va. 214, 229, 294
S.E.2d 882, 891 (1982)).

Magruder v. Commonwealth, 275 Va. 283, 307-08, 657 S.E.2d 113, 126 (2008), vacated and

remanded on other grounds sub nom. Briscoe v. Virginia, 130 S. Ct. 1316 (2010), aff’d in part,

rev’d in part on remand sub nom. Cypress v. Commonwealth, 280 Va. 305, 699 S.E.2d 206

(2010).

          Here, the record reflects that in November 2008 the dog’s owner, appellant’s daughter,

noticed that the dog began having trouble with its “anal glands,” requiring her to take it to the
                                                   -4-
veterinarian on multiple occasions. Beginning in December 2008, she observed that the dog

demonstrated behavioral and eating changes during that same time period. The dog stopped

greeting her when she came home from work at night, and would only eat and drink when she was

present, and then only after the food and water bowls had been emptied and refilled. The dog also

became jumpy when approached while it was eating. During that same time period, appellant was

the only person in the house and was alone with the dog for ten or more hours each day while his

daughter was away at work.

       Unlike the situation presented in Phillips v. Commonwealth, 202 Va. 207, 116 S.E.2d 282

(1960), where the only evidence corroborating Phillips’ extrajudicial confession of sodomy was that

he was at a particular location at the time the crime was alleged to have occurred, here, not only was

appellant the only person present at the house with the dog when his daughter was at work, but

during that same time period the dog developed problems with its “anal glands” and demonstrated

odd behavioral and eating patterns. Those problems ceased almost immediately after appellant was

removed from the house. 3

       From the record on appeal, we conclude that the trial court did not err in its factual

finding that, three times a week over the course of about five months, appellant digitally

penetrated the dog’s vagina. 4 Accordingly, we conclude the trial court did not err in finding the



       3
         Appellant makes much of his daughter’s testimony that, even though she began taking the
dog to the veterinarian in November of 2008, he was not charged with any wrongdoing in
November 2008. He argues that, because the Commonwealth alleged that he began sexually
molesting the dog in December 2008, any evidence of the dog’s odd behavior prior to that time
could not be corroborative of his later confession. The trial court found that the time period
comprising both appellant’s extrajudicial confession and his daughter’s testimony “was just an
estimate.”
       4
         However, we are unable to conclude from this record that sufficient evidence, excluding
appellant’s extrajudicial admission, established that he caused the dog to lick his penis and anus
over the stated time period.

                                                -5-
evidence presented at trial sufficiently corroborated appellant’s extrajudicial confession to

establish the corpus delicti of the charged offense.

                                         B. Carnal Knowledge

        Appellant also contends the trial court erred in finding that he “carnally knew” a brute

animal as prohibited by Code § 18.2-361(A). He argues that digital penetration of a dog’s vagina

does not constitute “carnal knowledge” under Code § 18.2-361(A). He asserts that “carnal

knowledge” under that statute requires evidence of penetration of an animal by the male sexual

organ. We disagree.

        “[U]nder basic rules of statutory construction, we determine the General Assembly’s intent

from the words contained in the statute.” Elliott v. Commonwealth, 277 Va. 457, 463, 675 S.E.2d
178, 182 (2009). “In accordance with the principles of statutory construction of penal statutes, a

court must not add to the words of the statute nor ignore the words of the statute and must strictly

construe the statute and limit its application to cases falling clearly within the statute.” Farrakhan v.

Commonwealth, 273 Va. 177, 181, 639 S.E.2d 227, 230 (2007).

        Code § 18.2-361 provides, in pertinent part, “If any person carnally knows in any manner

any brute animal, or carnally knows any male or female person by the anus or by or with the mouth,

or voluntarily submits to such carnal knowledge, he or she shall be guilty of a Class 6 felony . . . .”

Code § 18.2-361(A) (emphasis added).

        This Court has previously held that the term “carnal knowledge”5 includes “‘“any sexual

bodily connection, not simply sexual intercourse.”’” Singson v. Commonwealth, 46 Va. App. 724,

733, 621 S.E.2d 682, 686 (2005) (quoting Santillo v. Commonwealth, 30 Va. App. 470, 483, 517
S.E.2d 733, 740 (1999) (quoting Shull, 16 Va. App. at 669, 431 S.E.2d at 925)) (interpreting portion


        5
         The General Assembly and Virginia’s appellate courts have consistently used the terms
“carnal knowledge” and “carnally knows” interchangeably. See McCall v. Commonwealth, 192
Va. 422, 425, 65 S.E.2d 540, 542 (1951).
                                            -6-
of Code § 18.2-361 prohibiting “carnal knowledge” between humans). However, neither Code

§ 18.2-361(A) nor any Virginia appellate court has previously defined the phrase “carnally knows in

any manner” as that phrase relates to “any brute animal.” 6

       Other jurisdictions that have considered human, non-human sexual conduct provide some

guidance. The Court of Appeals of Minnesota considered a statute 7 similar to Code § 18.2-361. It

reviewed decisions from other jurisdictions interpreting the phrase “carnally knows” in reference to

human sexual conduct with an animal. State v. Bonynge, 450 N.W.2d 331 (Minn. Ct. App. 1990).8

The Minnesota court concluded that “[g]enerally, acts of bestiality include a broader range of

conduct than sodomy.” 9 Id. at 338 (citing People v. Carrier, 254 N.W.2d 35, 38 (Mich. 1977)). It

noted that “bestiality” has long been considered a crime against nature, “which corrupt[s] morals

and disgrace[s] human nature by an unnatural sexual gratification” and that these legislative

enactments are intended to prohibit “‘acts of a bestial character whereby degraded and perverted


       6
         At trial and on brief, appellant argued that the Virginia Supreme Court has held that
“carnal knowledge” requires proof of penetration by the male sexual organ. In support of that
assertion, he cites McCall, 192 Va. at 425, 65 S.E.2d at 542 (“The words ‘carnally know’ or
‘carnal knowledge’ as used in [former Code § 18-54] and similar statutes mean sexual
intercourse.”), and Welch v. Commonwealth, 271 Va. 558, 564, 628 S.E.2d 340, 343 (2006)
(“Our case law regarding proof required for conviction of carnal knowledge makes it quite clear
that proof of penetration must be elicited to support a conviction.” (interpreting Code
§ 18.2-63)). However, both McCall and Welch addressed “carnal knowledge” between humans.
Here, the portion of Code § 18.2-361 at issue makes criminal the actions of one who “carnally
knows in any manner any brute animal.” Code § 18.2-361(A) (emphasis added).
       7
          “Under the [Minnesota] statute, an individual who ‘carnally knows’ an animal is guilty
of bestiality.” State v. Bonynge, 450 N.W.2d 331, 337 (Minn. Ct. App. 1990) (quoting Minn.
Stat. § 609.294 (1988)).
       8
         In Bonynge, the Minnesota court found that a person’s masturbation of a dog fell within
the ambit of that state’s bestiality statute. Id. at 338.
       9
         “At common law, sodomy was the carnal copulation of persons in other than the natural
manner, i.e., in a way which was against nature. Intercourse by the anus was required . . . .” 3
Wharton’s Criminal Law § 288 (15th ed. 1995) (footnote omitted) (citing Wise v.
Commonwealth, 135 Va. 757, 115 S.E. 508 (1923)). Conversely, “bestiality” is defined as
“[s]exual activity between a human and an animal.” Black’s Law Dictionary 181 (9th ed. 2009).
                                              -7-
sexual desires are sought to be gratified contrary to nature.’” Id. (quoting Murray v. State, 143
N.E.2d 290, 292 (Ind. 1957)). The Court of Appeals of Minnesota found that the Minnesota

legislature specifically limited the definition of carnal knowledge between humans to penetration

“‘by the anus or by or with the mouth.’” Id. at 337 (quoting Minn. Stat. § 609.293, subd. 1 (1988)).

However, it held that “[b]y prohibiting carnal knowledge of animals without limitation, the

legislature declared its distaste for any contact between humans and animals for the purpose of

sexual gratification.” Id. at 338 (emphasis added).

        Similarly, the Virginia General Assembly chose to prohibit carnal knowledge “in any

manner” with an animal. Code § 18.2-361(A) (emphasis added). Although the General Assembly

has provided a broad, detailed definition of “carnal knowledge” in other statutes, see Code

§§ 18.2-63, 18.2-64.1, and 18.2-64.2 (defining “carnal knowledge” to include “acts of sexual

intercourse, cunnilingus, fellatio, anilingus, anal intercourse, and animate and inanimate object

sexual penetration”), it did not limit its definition of “carnal knowledge” in Code § 18.2-361(A).

Notably, Code § 18.2-361(A) is the only code section to prohibit carnal knowledge “in any

manner,” and uses that term specifically as it relates to prohibited sexual conduct with “any brute

animal.” See Farrakhan, 273 Va. at 181, 639 S.E.2d at 230.

        Conversely, the General Assembly specifically limited the definition of “carnal knowledge”

between humans in Code § 18.2-361 to “by the anus or by or with the mouth.” Code § 18.2-361(A).

“[I]t is a ‘settled principle of statutory construction that every part of a statute is presumed to

have some effect and no part will be considered meaningless unless absolutely necessary.’”

Farrakhan, 273 Va. at 181, 639 S.E.2d at 230 (quoting Hubbard v. Henrico Ltd. P’ship, 255 Va.
335, 340, 497 S.E.2d 335, 338 (1998)). Accordingly, we conclude that the General Assembly

intended by its use of the phrase “carnally knows in any manner any brute animal,” Code

§ 18.2-361(A) (emphasis added), to include any sexual bodily connection between humans and

                                                 -8-
animals. See Bonynge, 450 N.W.2d at 338 (“carnal knowledge” of an animal “encompasses any

sexual connection between humans and beasts”); see also Carrier, 254 N.W.2d at 38 (defining

“bestiality” as a “sexual connection between a human being and an animal”); State v. Poole, 122
P.2d 415, 416 (Ariz. 1942) (defining “bestiality” as “‘a connection between a human being and a

brute of the opposite sex’” (quoting Ausman v. Veal, 10 Ind. 270, 271 (1858))).

       Based on the trial court’s factual findings, that appellant digitally penetrated the dog’s

vagina three times a week for five months, we conclude it did not err in finding the evidence

sufficient to convict appellant of carnal knowledge of a brute animal in violation of Code

§ 18.2-361.

       For the foregoing reasons, we affirm appellant’s conviction.

                                                                                        Affirmed.




                                                 -9-